DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Status of Previous Rejections
With respect to applicant’s response filed on 16 March 2022, which included a terminal disclaimer, overcomes the double patenting rejection in the office action mailed 16 September 2021.  Therefore, the previous rejection filed on 16 September 2021 has been withdrawn.  However, upon further consideration, a new grounds of rejection is made on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,724,306 (described below).
.
Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 16 March 2022. 
Claims 10-13 and 18 have been amended.
Claims 1-9 and 19 remains withdrawn from consideration.
Claims 10-18 are presented for examination herein.

New Grounds of Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,724,306 (hereafter ‘306) in view of PAGE (US 4,432,968; cited in IDS filed 08/28/2017). 
Regarding instant claims 10-13, claim 1 of ‘306 recites a method with the same purpose as the instantly claimed method of controlling GI content by administering capsules containing beads (e.g., plurality of expandable structures half-spheres connected via a spring that capture contents of the stomach, '306 patent), wherein the capsules dissolve in the stomach, releasing the beads which capture content in the stomach.  The instant claims recite that the beads capture contents of the stomach and in doing so expand to a larger size, the claims of the '306 patent do not recite this feature, however, claim 6 of the '306 patent recites that the capsules further include polymer beads that absorb various liquids when released from the capsules.  Further, Page et al (US Patent  4,432,968) cited in the Office action teaches methods for controlling body weight of animals by administration of a fat imbibing, fat retaining polymer that swells (col. 2) and the polymers are preferably employed in the form of small particles, such as granules, powders, beads or microspheres (see col. 9, lines 25-28).  Thus, it would have been prima facie obvious at the time the invention was made to have modified the method of the '306 patent to include polymer beads that absorb liquids/fats (e.g., capturing content in the stomach) upon release from the capsules and swell upon doing so, such that the beads have a second size that is greater than the first size as currently claimed.  Thus, it appears that the claims of the '306 patent claims are drawn to an invention that is patentably indistinct from the instantly claimed invention.  
Regarding instant claim 14-15, claim 2 of ‘306 recites that the capsule dissolved at a present pH level.

Claim 16-17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of ‘306 in view of Page as applied to claims 10-15 above, and further in view of PARK (US 2001/0038831 A1). 
The claims of ‘306 do not recite and Page does not teach that the plurality of beads includes one or more of the following:  hydrogels, super absorbent polymers, and cross-linked polymers.  The deficiency is made up for by the teachings of Park.
Park is primarily directed towards super-absorbent hydrogel composite used for including diet control and treating obesity (abstract and paragraph [0211]).
Regarding claims 16-17, Park teaches superabsorbent hydrogels which swell in the stomach can be used for dieting control and treat obesity (paragraph [0211]).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to use plurality of expandable structures in the method of the claims of ‘306, that are in the form of beads; and wherein the expandable structures are super-absorbent hydrogel and allowed to swell when in the stomach.  The person of ordinary skill in the art would have been motivated to make those modifications because super-absorbent hydrogel are suitable for the same purpose (e.g. treating over weight issue and expanding in the GI tract) as the expandable structures of the claims of ‘306 which one of ordinary skill in the art would substitute as the expandable structures in the method in the claims of ‘306, and reasonably would have expected success because Park teaches superabsorbent hydrogels which swell in the stomach can be used for dieting control and treat obesity (paragraph [0211]).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of ‘306 in view of Page as applied to claims 10-15 above, and further in view of CANTENYS (5,129,915). 
The claims of ‘306 do not recite and Page does not teach that the capsule dissolves at a pre-set temperature.  The deficiency is made up for by the teachings of Cantenys.
Cantenys is primarily directed towards a balloon intended to be swallowed and to occupy a given volume of the stomach in order  to permit  weight reduction of an individual (abstract).
Regarding claim 18, Cantenys teaches a coating that melts under the effect of the temperature within the stomach (claim 1 of Cantenys).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to use plurality of expandable structures in the method of the claims of ‘306, that are in the form of beads; and wherein the capsule in the method of the claims of ‘306 melts in the stomach.  The person of ordinary skill in the art would have been motivated to make those modifications to release the expandable structures specifically in the stomach to treat obesity or for dieting by incorporating capsules that melts at the temperature of the stomach, and reasonably would have expected success because Cantenys teaches a coating that melts under the effect of the temperature within the stomach (claim 1 of Cantenys).


Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619







/Robert T. Crow/Primary Examiner, Art Unit 1634